208 F.2d 797
Arthur D. REYNOLDS, Collector of Internal Revenue of theUnited States, for the District of Minnesota, Appellant,v.MOTOR POWER EQUIPMENT COMPANY, a Corporation.
No. 14939.
United States Court of AppealsEighth Circuit.
Nov. 16, 1953.

1
George E. MacKinnon, U.S. Atty., and Alex Dim, Asst. U.S. Atty., St. Paul, Minn., for appellant.


2
Bundlie, Kelley, Finley & Main, St. Paul, Minn., for appellee.


3
Appeal from District Court dismissed without taxation of costs in this Court in favor of either of the parties, on stipulation.